Citation Nr: 0714646	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  03-24 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to increased compensation based on the need for 
regular aid and attendance of the veteran's wife.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1946 to February 
1948.  

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision. 


FINDING OF FACT

The evidence fails to show that the veteran's wife requires 
aid and attendance.  

CONCLUSION OF LAW

Criteria for increased compensation based on the need for aid 
and attendance of the veteran's wife have not been met.  
38 U.S.C.A. §§ 501, 1114, 1115 (West 2002); 38 C.F.R. §§ 
3.351, 3.352 (2006)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Compensation

The veteran asserts that he should receive increased 
compensation based on his wife's need for aid and attendance.  
He submitted a form that had been completed by his doctor, 
Dr. Bushmore, indicating that his wife is obese and in a 
wheel chair.  Nevertheless, the form indicates that without 
assistance, the wife can dress herself, go to the bathroom, 
feed herself, and walk.  She was also noted to be mentally 
competent.  Dr. Bushmore indicated that the wife had severe 
osteoarthritis in her hips, hypertension, and incidental 
gallstones, which rendered her unable to ascend or descend 
stairs without assistance.  However, Dr. Bushmore opined that 
she did not need help to protect herself from the hazards or 
dangers incident to her daily environment.  

The wife was noted to be able to leave the house with the 
help of her husband and a wheelchair, she had full use of her 
upper extremities, and she could walk to and from the 
bathroom with the use of a cane.

The regulations provide that increased compensation may be 
awarded based on a veteran's spouse being in need of aid and 
attendance.

Aid and attendance is defined as being helpless, or so nearly 
helpless, as to require the regular aid and attendance of 
another person.  A spouse will be considered to be in need of 
regular aid and attendance if she: 1) is either blind, or so 
nearly blind, as to have corrected visual acuity of 5/200 or 
less in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; 2) is a patient in a nursing home 
because of mental or physical incapacity; or 3) establishes a 
factual need for aid and attendance.  38 C.F.R. § 3.351.

The following will be accorded consideration in determining 
the factual need for regular aid and attendance: 1) the 
inability of a claimant to dress or undress herself, or to 
keep herself ordinarily clean and presentable; 2) the 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of 
the particular disability cannot be done without aid (this 
will not include the adjustment of appliances which normal 
persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); 3) the inability 
of a claimant to feed herself through loss of coordination of 
upper extremities or through extreme weakness; 4) the 
inability to attend to the wants of nature; or 5) the 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment. 

"Bedridden" will also be a proper basis for the 
determination of aid and attendance. 
"Bedridden" means a condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the person is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the person is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the person is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.

The evidence submitted by the veteran fails to show that his 
wife is either blind or nearly blind; is a patient in a 
nursing home because of mental or physical incapacity; or is 
bedridden.

The evidence also fails to establish a factual need for aid 
and attendance by the veteran's wife.   She can dress 
herself; keep ordinarily clean and presentable; feed herself; 
and walk to and from the bathroom.  Additionally, Dr. 
Bushmore indicated that the veteran's wife does not require 
care or assistance on a regular basis to protect herself from 
the hazards or dangers incident to her daily environment; and 
there is no evidence that she has any special prosthetic or 
orthopedic appliance.  

While the veteran indicates that he assists his wife on a 
daily basis, this fact alone does not satisfy any of the 
requirements for aid and attendance.

The veteran was sent a letter in May 2006 asking for 
additional medical evidence to help substantiate his claim, 
but no response was received.  The Board wishes to emphasize 
that, "[t]he duty to assist in the development and 
adjudication of a claim is not a one way street." Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991). 

Given that the evidence of record fails to meet the criteria 
for increased compensation based on the need for aid and 
attendance of the veteran's wife, and no additional evidence 
has been received to substantiate the claim, the veteran's 
claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in May 2006; which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  

The veteran was offered the opportunity to testify at a 
hearing before the Board, but he declined.  Additionally, the 
veteran was requested to provide information to assist in 
obtaining his wife's treatment records, but he failed to 
respond to VA's inquiry.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Increased compensation based on the need for regular aid and 
attendance of the veteran's wife is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


